DETAILED ACTION
This Office Action is in response to the amendment filed on May 18, 2022. Claims 20-21 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendments to claims 20 and 21 have been fully considered.
Response to Argument
Applicant’s arguments dated May 18, 2022 have been fully considered.
Applicant argues that the cited prior art fails to disclose that all of said 67 different modes are selectable based upon no more than said MPM index and said another index because Lim “discloses the use of additional indexes.” 
First, Examiner notes that even claim 1 itself describes selection based upon more than said MPM index and said another index as it also discloses the use of an MPM flag. However, even assuming this new limitation only limits indices and not the MPM flag, as admitted by Applicant, Lim discloses several alternatives for indexing including sending an MPM index and another index (e.g., a non-MPM index or non-MPM group index) – see Applicant’s own arguments at pp. 4-6 dated 5/18/2022 (“Lim discloses a technique that signals a first index to the MPMs list and a second index to the non-MPMs group”). At least Lim’s non-MPM group index is used for indicating a second set or third set and may be signaled to the decoder with only itself and the MPM index to select one of the 67 modes (see ¶81, describing that, instead of explicitly signaling which mode of the non-MPMs is selected, a group index may be sent to indicate the non-MPM group to which the mode belongs and that the decoder ma6y then determine the optimal mode from that group by evaluating the intra modes of the group indicated by the index, i.e., no explicit non-MPM index is sent and thus no “additional indexes” are used). 
Applicant also argues that the selection of 5 MPMs and 62 non-MPMs (divided into 2 groups) is not simply a substitute to obtain a predictable result and/or obvious to try. However, Lim itself discloses 67 modes, says the number of MPMs may range from 3 to 10 (i.e., including 5) and describes dividing the non-MPMs into groups (see ¶¶50, 86, 100, 101, 104, Tables 3-4). Lim also repeatedly states that many variations of numbers of MPMs, non-MPMs, and non-MPM groups may be used and such numbers are merely exemplary (see ¶¶86, 90, 94, 147, 131, Tables 1-10). Applicant’s own Specification states that “the choice of 5 MPMs is merely a non-limiting example and in alternate embodiments the set of MPMs can be reduced further to 4 or 3 MPMs or expanded to more than 6… That is… embodiments in which the MPM set can contain any known convenient or desired number of MPMs, and the quantity of selected modes can be any known convenient and/or desired quantity” (see ¶119).
Applicant’s arguments have been considered and although Examiner believes that Lim discloses each and every element of newly amended claim 20, Examiner has provided an additional reference for clarity, as addressed in the rejections below. Accordingly, see the rejection below for how the previously cited prior art in view of new prior art renders the current claims obvious.
Claim Interpretation
Claim 20 recites “wherein all of said 67 different modes are selectable based upon no more than said MPM index and said another index”. However, claim 20 itself also recites the use of an MPM flag and dependent claim 21 also recites a non-MPM flag. Accordingly, Examiner interprets “wherein all of said 67 different modes are selectable based upon no more than said MPM index and said another index” to mean that all 67 modes must be selectable based upon no more indices than said MPM index and said another index, i.e., the use of an MPM flag and/or non-MPM flag does not disqualify the reference from meeting the claimed limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Jianle, et al., “Algorithm Description of Joint Exploration Test Model 5 (JEM 5), Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JCT 1/SC 29/WG 11, 5 Meeting: Geneva, CH, 12-20 January 2017, Output Doc. No. JVET-E1001-v2 (Feb. 11, 2017) (“Chen”)in view of U.S. Patent Publication No. 2019/0273919 (“Lim”)  which corresponds to foreign priority applications dated October 2016 and February 2017.
With respect to claim 20, Chen discloses the invention substantially as claimed, including 
A method of decoding video data (see Section 2.2.1.1, describing a method for coding, i.e., including decoding, video data), the method comprising:
(a) determining a first set of probable modes (MPMs) for a current block of said video data that are selectable based upon a MPM index, where one of said first set of MPMs that are selectable based upon said MPM index include a directly horizontal mode and another of said first set of MPMs that are selectable based upon said MPM index include a directly vertical mode and another of said first set of MPMs that are selectable based upon said MPM index include an angular mode, … (see Section 2.2.1.1, describing determining a set of 6 MPMs for a current block of said video data selectable based upon an MPM index and that these MPMs may include directly horizontal, directly vertical, and angular modes);
(b) deriving, from a bitstream, a MPM flag comprising a total of 1 bit and another index, at least one of which is used for indicating whether an intra mode for predicting said current block is one of said first set of MPMs (see Section 2.2.1.1, showing and describing that where the mode is a non-MPM, the system derives a mode set flag, i.e., a MPM flag comprising a total of 1 bit, and a non-MPM index, i.e., another index, from the bitstream – as this index/flag combo is sent for non-MPMs, it serves to indicate whether the intra mode for predicting the current block is one of a first set of MPMs);
(c) when said at least one of said MPM flag and said another index is used for indicating that said intra mode for predicting said current block is one of said first set of MPMs that are selectable based upon said MPM index, selecting an intra mode of said current block based upon said MPM index decoded from said bitstream of one of said first set of MPMs (see Section 2.2.1.1, showing and describing that when the MPM flag indicates that the intra mode for predicting the current block is an MPM, i.e., one of said first set of MPMs that are selectable based upon said MPM index, the coder uses the MPM index from the bitstream to select one of the first set of MPMs as the intra mode of said current block);
(d) when said at least one of MPM flag and said another index is used for indicating that said intra mode for predicting said current block is not one of said first set of MPMs, said at least one of said MPM flag and said another index is used for (i) indicating a second set of at least one mode and (ii) indicating a third set of at least one mode (see Section 2.2.1.1 showing and describing at least two sets of non-MPMs and that when the MPM flag indicates that the intra mode for predicting the current block is not one of the MPMs, i.e., not one of said first set of MPMs, the coder uses the mode select flag/MPM flag to indicate the set that the current mode belongs to, e.g., the selected modes set or non-selected modes set of MPMs, i.e., a second set of at least one mode and a third set of at least one mode);
(e) where said first set, said second set, and said third set include different modes, where the combination of said first set, second set, and said third set includes 67 different modes, … (see citations and arguments with respect to elements above, describing that the total of intra prediction modes, MPM and non-MPM, i.e., first set, second set, and third set, may include 67 different modes);
(f) determining an intra mode of said current block for said second set of at least one mode based upon a first combination of said MPM flag and/or said another index that do not include any of said first set of MPMs that are selectable based upon said MPM index included in said first set of MPMs (see citations and arguments with respect to elements above describing that the decoder determines that the intra mode of the current block is in the selected group of non-MPMs, i.e., the second set of at least one mode, based upon a combination of the mode set flag/MPM flag and/or said non-MPM/another index; see also citations above describing that this second set/selected non-MPMs does not include any of the first set of MPMs selectable based on the MPM index);
(g) determining an intra mode of said current block for said third set of at least one mode based upon a second combination of said MPM flag and/or said another index that do not include any of said first set of MPMs that are selectable based upon said MPM index included in said first set of MPMs (see citations and arguments with respect to elements above describing that the decoder determines that the intra mode of the current block is in the non-selected group of non-MPMs, i.e., the third set of at least one mode, based upon a combination of the mode set flag/MPM flag and/or said non-MPM/another index; see also citations above describing that this third set/non-selected non-MPMs does not include any of the first set of MPMs selectable based on the MPM index);
(h) wherein all of said 67 different modes are selectable based upon no more than said MPM index and said another index (see citations and arguments with respect to claim elements above including Section 2.2.1.1’s description of the MPM index to identify 6 MPMs and the selected modes set = {0, 4, 8, 12, 16, 20… 60} and the non-selected modes set {1, 2, 3, 5, 6, 7, 9, 10 … 59}, i.e., all said 67 different modes are selectable based upon no more indices than said MPM index and said another index; see also claim interpretation above).
Chen does not explicitly recite a combination of 5 MPMs and 62 non-MPMs divided into two groups, i.e., it does not disclose where said first set of MPMs includes only five different modes; and where said first set of MPMs includes only five different modes and the combination of said second set and said third set includes 62 different modes. 
However, in the same field of endeavor, Lim teaches that it was known to use, instead of 6 MPMs and 61 non-MPMs divided into groups, 5 MPMs and 62 non-MPMs divided into groups, i.e.:
where said first set of MPMs includes only five different modes (see ¶¶50, 86, 100, 104, Table 3, Table 4, describing that the number of MPMs may range from 3 to 10, including 5); 
…
where said first set of MPMs includes only five different modes and the combination of said [non-MPM groups] includes 62 different modes (see citations and arguments with respect to element above describing that the number of non-MPMs in different groups may total 62; ¶¶11, 49, 74, and 86 making clear that the remainder of the 67 modes that are not in the MPM group are put into non-MPM groups, i.e., where there are 5 MPMs 67-5=62 different non-MPM modes; and ¶¶86, 90, 94, describing that any number of groups may be used for non-MPMs).
As detailed above, Chen discloses the use of an MPM group of 6 MPMs (i.e., a first group) and a non-MPM group of 61 non-MPMs put into non-selected and selected non-MPM groups (i.e., second and third groups) (see citations above). Lim discloses, however, that any number of MPMs may be used and that the remainder of the 67 modes that are not MPMs may be distributed among non-MPM groups (see citations above). At the time of filing, one of ordinary skill would have been familiar with the use of 67 modes and of splitting these into groups including MPMs and non-MPMs. Such a person would have also understood that, as evidenced by Lim, any number of non-MPMs may be used, e.g., from 3 to 10, and including 5 and that the remainder of the 67 modes should be distributed among groups of non-MPMs (see citations above), like the selected and non-selected non-MPM groups of Chen. In fact, Lim describes that reducing the number of MPMs will increase compression efficiency (see Lim ¶8, describing that an increase in the number of MPMs reduces compression efficiency). Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to reduce the number of MPMs in Chen from 6 to 5, as taught by Lim, in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the simple substitution of one known element for another to obtain predictable results (see citations of Lim above noting that “the number of MPMs… [is] merely exemplary and various combinations thereof are possible within the scope of the [] invention”).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include 5 MPMs and 62 non-MPMs divided into Chen’s selected and non-selected non-MPM groups in the coder of Chen as taught by Lim.
With respect to claim 21, Chen discloses the invention substantially as claimed. As described above Chen in view of Lim discloses all the elements of independent claim 20. Chen/Lim additionally discloses: 
further comprising wherein said determining of said intra mode for predicting said current block using said second set and third set of modes comprises:
(i) determining a non-MPM list of non-said first set of MPMs divided into a first non-MPM group that includes at least one second non-said first set of MPMs that includes at least one second non-MPM, where said at least one first non-MPM does not include any of said MPMs nor said at least one second non-MPM, where said at least one second non-MPM does not include any of said MPMs nor said at least one first non-MPM  (see citations and arguments with respect to claim 20 above describing that the decoder determines a non-MPM list (that does not include the first set of MPMs) divided into a selected non-MPM, i.e., first non-MPM group, with multiple non-MPM modes (i.e., that includes at least one second non-said first set of MPMs that includes at least one second non-MPM), that the non-MPMs do not include any of the MPMs and where each non-MPM in the group is different, i.e., where said at least one first non-MPM does not include any of said MPMs nor said at least one second non-MPM, where said at least one second non-MPM does not include any of said MPMs nor said at least one first non-MPM);
(ii) deriving, from the bitstream, a non-MPM flag indicating whether said intra mode for predicting said current block is included in said first non-MPM or said second non-MPM (see citations and arguments with respect to claim 20 above describing that the decoder derives a mode select flag from the bitstream indicating whether the intra mode is included in the selected non-MPM or non-selected non-MPM group, i.e., in said first non-MPM or second non-MPM);
(iii) selecting said intra mode of said current block based upon a non-MPM index decoded from said bitstream for a respective one of said at least one said first non-MPM (see citations and arguments with respect to claim 20 above describing that the decoder selects an intra mode of the current block based on a non-MPM index decoded for the bitstream for the non-MPMs, i.e., for a respective one of said at least one said first non-MPM).
The reasons for combining the cited prior art with respect to claim 20 also apply to claim 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/               Examiner, Art Unit 2481